UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January9, 2017 NUVASIVE, INC. (Exact name of registrant as specified in its charter) Delaware 000-50744 33-0768598 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 7475 Lusk Boulevard, San Diego, California 92121 (Address of principal executive offices) (Zip Code) (858) 909-1800 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January9, 2017, NuVasive, Inc. issued a press release announcing selected preliminary unaudited financial results for the fiscal year ended December31, 2016 and providing preliminary guidance for selected financial measures for the 2017 fiscal year. A copy of this press release is furnished as Exhibit 99.1 hereto. The information contained in this Current Report shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press release issued by NuVasive, Inc. on January 9, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUVASIVE, INC. By: /s/ Quentin Blackford Quentin Blackford Executive Vice President and Chief Financial Officer, Head of Strategy and Corporate Integrity Date: January9, 2017 EXHIBIT INDEX Exhibit
